internal_revenue_service date release number release date date uil code legend org organization name address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer 20xx org legend org organization name cpa cpa issue xx date director director xyz state whether org meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts the organization was originally incorporated in the state of xyz on december 19xx under the name org under the xyz non-profit corporation act the org hereinafter org is formed for the purpose of providing a guarantee fund for self-insurers to protect the workers and the families of workers employed by self-insurers who become insolvent the corporation is designed to help ensure the integrity and financial health of the workers’ compensation and occupational disease disablement systems as it applies to self-insurers in xyz the org is not authorized to issue shares of capital stock the org’s governance and operations are as amended through regulated by the the act and rules and regulations promulgated thereto act section the org is governed by a five member board_of directors pursuant to section including the director of the xyz state workers’ compensation administration who is required_by_law to hold a board position the remaining board members are elected from the general membership of the org internal_revenue_service records reveal that the org was granted exemption as a small insurance_company described in sec_501 of the internal_revenue_code on july 19xx effective for all tax years subsequent to december 19xx when net written premiums or if greater direct written premiums do not exceed dollar_figure the org is required to file annual information_return form_990 and employment_tax returns form sec_941 and the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that the corporation accurately reported being exempt under sec_501 on line j in the heading of the return since the passage of the pension funding equity act of the org filed form_990 returns for tax years ended december 20xx december 20xx and december 20xx on its form_990 returns the org reported the following sources of income 20xx 20xx 20xkx gifts grants and contributions page of 7__ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended 20kx name of taxpayer org program service revenue membership dues assessments interest on savings interest on restricted funds other income totals during the examination of the 20xx form_990 it was determined that the primary activity of the org is to create of fund for self-insured businesses in the state of xyz to meet future workers’ compensation claim obligations in case of insolvency the org is to be used as a last resort to provide benefits to workers and the families of workers of self-insurers who become insolvent and otherwise are unable to meet their financial obligations the org does not maintain offices and paid staff under state law the workers’ compensation administration is required to provide office space staff and supplies as needed by the org the org is available to every private individual certified self-insurer in the state of xyz during business members the membership is comprised of three categories 20xx the org was comprised of small businesses or fewer xyz employees medium businesses to xyz employees and large businesses or more xyz employees under state law the org is not considered to be either a state_agency or an insurance_company the operations of the org are defined under the act the act defines the purpose rights privileges benefits and obligations of those eligible to participate in the self-insured fund the org is funded by member assessments section of the act states the following the fund may be used to pay benefits to workers or legal representatives of the worker that are required of the self-insurer who becomes insolvent and otherwise unable to meet his financial obligations provided that the injury or death occurred on or after january 19xx or in the case of an occupational disease that the last injurious exposure occurred on or after january 19xx form 886-a catalog number 20810w page of 7___ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended 20xx name of taxpayer org during 20xx the org received assessments from two members totaling dollar_figure the assessments were reported as membership dues and assessments on line part i of the form_990 for 20xx no other members were required to pay assessments during the year similar reporting was made by the organization on its 20xx and 20xx form_990 returns during the exemption application process the service granted exemption to the org under sec_501 based on an understanding that the membership assessments would be treated as premium income for purposes of meeting the requirements under sec_501 and reporting on form_990 ina letter dated june 19xx director director agreed to treat the contributions and assessments from org members as premiums for purposes of determining the current and future eligibility for exemption as a small insurance_company under sec_501 of the code addition sources of gross_receipts consisted of interest on its checking account dollar_figure certificate of deposits dollar_figure and restrict surety funds dollar_figure gross_receipts were less than the dollar_figure and dollar_figure limitations imposed by the pension funding equity act of however based on the data reported on the 20xx form_990 the amount of premiums did not meet either the or of gross_receipts the org incurred minimal administrative costs during 20xx however no insurance losses were claimed or paid in 20xx there is no evidence of any other significant activities conducted by the orgs during 20xx although the org is operated as an insurance_company since more than half of its business during the year involved the insuring of insurance or reinsuring of insurance risks the org does not qualify for tax- exempt status under sec_501 for years subsequent to the passage of the pension funding equity act of because it failed to meet the new requirements for tax-exempt status law prior_law lr c sec_501 provides that certain entities are exempt from taxation included in these entities are lijnsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501 if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 a the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of ' current law ' prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year page of 7___ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w schedule number or exhibit form 886-a explanations of items rev date name of taxpayer 20xx org tax identification_number year period ended for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 gross_receipts for the year may not exceed dollar_figure and premiums must be or more of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be or more of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies form 886-a catalog number 20810w page of 7___ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended 20xx name of taxpayer org on date president bush signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation-to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after date the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year therefore for years beginning after date small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts or more must be derived from premium income the facts present in this case clearly demonstrate that the org does not meet the new requirements for tax-exempt status under sec_501 in 20xx because its gross_receipts do not consists of adequate premiums to meet the or tests imposed by the new law furthermore the corporation also failed to meet the new requirements for exemption under sec_501 for tax years ended december 20xx and december 20xx for the same reason based on the audit and the understanding between the org and service to treat the member assessments as premium the org’s gross_receipts are as follows 20xx 20xk 20xx gifts grants and contributions program service revenue premium membership dues assessments interest on savings interest on restricted funds other income totals do gross_receipts exceed the dollar_figure limitation no of gross_receipts dollar_figure no no form 886-a catalog number 20810w page 5o0f7__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer 20xx org premiums received dollar_figure do premiums exceed of gross_receipts no do gross_receipts exceed the dollar_figure limitation of gross_receipts premiums received no dollar_figure no no alternative test no no do premiums exceed of gross_receipts no no no the principal and alternative gross_receipts tests consist of two parts the corporation must satisfy both in this case the org does parts of the dollar_figure gross_receipts_test or the dollar_figure alternative test meet part-one of the dollar_figure and dollar_figure gross_receipts limitations permitted for small insurance_companies however the org does not satisfy part-two of either test the org must satisfy both parts of either the dollar_figure or the dollar_figure tests in order to meet the new requirements for tax-exempt status under sec_501 of the code if the org fails to meet one part of either test then it fails to qualify for exemption as a small insurance_company based on the above analysis it is determined that the org was properly recognized as a tax-exempt mutual_insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for tax years ended december 20xx december 20xx and december 20xx because it is not operated as a small insurance_company since it fails to comply with the gross_receipts tests imposed by the pension fund equity act of as such it is recommended that the corporation’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position form_5701 notice of proposed_adjustment was mailed to the org’s representative cpa cpa on september 20xx the purpose of the form_5701 was to explain the change in law applicable to small tax- exempt insurance_companies and to explain the nature of the proposed revocation of tax-exempt status effective january 20xx form 886-a catalog number 20810w page of 7___ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date name of taxpayer 20kx org tax identification_number year period ended schedule number or exhibit no response to the form_5701 was received from the cpa by the october 20xx due_date therefore a telephone call was placed to cpa cpa on october 20xx to follow-up unavailable so a message was left on her voice mail was in addition no response was received from the cpa regarding the service’s request for consent form_872 to extend the statute_of_limitations for calendar_year 20xx made on october 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable years 20xx 20xx and 20xx b although the org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax-exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet either the dollar_figure or the dollar_figure gross_receipts tests imposed under sec_501 of the internal_revenue_code and related legislation as described in the pension funding equity act of c therefore revocation of the org’s tax-exempt under sec_501 is proposed effective january 20xkx d the org is required to file income_tax returns for calendar years ended december 20xx december 20xx and december 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page of 7___ department of the treasury internal_revenue_service commerce st - dal dallas tx legend org organization name uil org address address address xx date taxpayer_identification_number form tax_year s ended date contact id number contact numbers telephone certified mail - return receipt requested dear this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publication sec_892 you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx for future periods you are december 20xx and december 20xx with us required to file income_tax returns with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosure publication
